Filed:   June 23, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 99-2067
                          (CA-96-3525-WMN)



Dennis E. Deans,

                                                Plaintiff - Appellee,

          versus


CSX Transportation, Incorporated,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed June 21, 2000, as follows:

     On the cover sheet, section 3, line 3 -- the lower court judge

is corrected to read “Paul W. Grimm, Magistrate Judge.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DENNIS E. DEANS,
Plaintiff-Appellee,

v.
                                                                    No. 99-2067
CSX TRANSPORTATION,
INCORPORATED,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Paul W. Grimm, Magistrate Judge.
(CA-96-3525-WMN)

Argued: May 4, 2000

Decided: June 21, 2000

Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by published per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stephen Bennett Caplis, Eric Rawson Harlan, WHITE-
FORD, TAYLOR & PRESTON, L.L.P., Baltimore, Maryland, for
Appellant. Lawrence Alan Katz, COFFEY & KAYE, Bala Cynwyd,
Pennsylvania, for Appellee. ON BRIEF: Joseph A. Coffey, Jr., Rob-
ert E. Meyers, COFFEY & KAYE, Bala Cynwyd, Pennsylvania, for
Appellee.

_________________________________________________________________
OPINION

PER CURIAM:

Plaintiff Dennis Deans was injured on June 10, 1995 while
employed by CSX Transportation (CSX) as a railroad brakeman.
Deans' injury occurred while he was attempting to release a defective
handbrake. Deans filed suit against CSX on September 4, 1996 alleg-
ing violations of the Federal Employers Liability Act (FELA), 45
U.S.C. §§ 51 et seq., and the Federal Safety Appliance Act, 49 U.S.C.
§§ 20301 et seq.

Prior to trial, CSX moved for summary judgment contending the
railcar with the defective handbrake was not "in use" at the time
Deans was injured and therefore the Safety Appliance Act did not
apply. CSX also alleged that Deans failed to produce sufficient evi-
dence of negligence to sustain an FELA claim. The district court
granted summary judgment on both issues.

On appeal, this court affirmed the district court's grant of summary
judgment on Deans' FELA claim. Deans v. CSX Transp., Inc., 152
F.3d 326 (4th Cir. 1998). However, we reversed the district court's
grant of summary judgment on the Safety Appliance Act claim, find-
ing that as a matter of law the railcar was in use and remanded the
case to the district court for further proceedings. Deans, 152 F.3d at
330.

Prior to trial on remand, Deans was lawfully terminated by CSX
for reasons unrelated to his injury. As a result, he was precluded from
bringing a lost wages claim against CSX, and the district court
excluded the evidence Deans sought to present in support of a lost
earning capacity claim.1 Because Deans would not be presenting
claims of lost wages or earning capacity, CSX moved in limine to pre-
clude medical expert testimony that Deans' injury disabled him from
further performing his job at CSX, and thus causing him to incur a
loss of future wages and benefits. The district court denied this
_________________________________________________________________

1 For example, the district court excluded evidence which would have
been offered to show that but for Deans' injuries, he would have been
able to obtain future employment with another railroad.

                    2
motion, stating that Deans' injury and inability to continue working
was relevant to his claim of pain and suffering. Despite CSX's objec-
tion, Deans was also permitted to present evidence of the fringe bene-
fits he enjoyed while an employee of CSX.

At the close of Deans' case, and at the close of all of the evidence,
CSX moved for judgment pursuant to Fed. R. Civ. P. 50, asserting
that Deans failed to produce sufficient evidence from which the jury
could reasonably find that the defective handbrake caused Deans'
injuries. This motion was denied and the jury found that Deans' inju-
ries were indeed caused by the defective handbrake and awarded him
the sum of $195,000.00. On July 21, 1999, the district court entered
a final judgment for this amount against CSX.

CSX appeals from that judgment. CSX asserts that Deans did not
prove that his injuries were caused by the defective handbrake, and
thus, CSX's failure to comply with the provisions of the Safety Appli-
ance Act did not proximately cause Deans' injuries. CSX also alleges
that the district court erred in admitting evidence describing the fringe
benefits Deans earned while at CSX and indicating that his injuries
prevented him from performing his former job. Finally, CSX again
claims that the railcar on which the defective handbrake was located
was not in use as contemplated by the Safety Appliance Act.

We review the grant or denial of judgment as a matter of law de
novo. Benesh v. Amphenol Corp., 52 F.3d 499, 502 (4th Cir. 1995).
We must determine whether there is substantial evidence in the record
upon which the jury could find for the non-movant. Benesh, 52 F.3d
at 502. In so doing, we consider the evidence in the light most favor-
able to the non-movant, in this case Deans, to determine whether the
evidence presented at trial was sufficient to allow a reasonable jury
to render a verdict in the non-movant's favor. Princess Cruises, Inc.
v. General Elec. Co., 143 F.3d 828, 831 (4th Cir. 1998).

Based upon a review of the record, we are of opinion that the jury
had sufficient evidence from which to conclude that Deans injury was
caused by the defective handbrake, and thus, CSX is liable under the
Safety Appliance Act. CSX concedes that the handbrake at issue was
defective. Prior to operating the defective brake, Deans had no injury
to his neck, shoulder, upper chest or head. Upon attempting to turn

                     3
the defective brake, Deans sustained physical injuries. Dr. Donald L.
Myers, a board certified neurosurgeon, testified that Deans' injuries
were caused as a result of the work-related incident at issue in this
case that occurred on June 10, 1995. As our review of the evidence
is in the light most favorable to Deans, we conclude that this evidence
sufficiently establishes that the defective handbrake caused Deans'
injuries.

We also find that the district court did not err in permitting the
introduction of the evidence of fringe benefits enjoyed by Deans
while at CSX, and the testimony regarding the medical limitations he
experienced following his injury. We review a district court's deci-
sions on questions of relevance, as here, for abuse of discretion. See
Martin v. Cavalier Hotel Corp., 48 F.3d 1343, 1357 (4th Cir. 1995).
We agree with the district court that Deans' employment and activity
limitations as a result of his injury, as well as his loss of certain fringe
benefits, are elements of evidence that are relevant to Deans' pain and
suffering. We are therefore of opinion that the district court did not
abuse its discretion by admitting this evidence.

The district court alleviated any prejudice or confusion that might
have occurred from the introduction of this testimony with a limiting
instruction. The district court specifically charged the jury that "testi-
mony about what Deans could and could not do after the accident,
that is to be considered by you in your determination of what if any
damages you believe are appropriate for pain and suffering. It is not
to be determined for any other purpose by you." The court also
instructed the jury that it could consider "[p]ain, suffering and mental
anguish, including the effect of the Plaintiff's injury on the normal
pursuits and pleasures of life, experienced from the date of the acci-
dent to the present." We are of opinion that these instructions ade-
quately protected the defendant from having the jury consider this
evidence for any other purposes, including the loss of future earnings.

Finally, we adhere to our previous holding in Deans v. CSX
Transp., Inc., 152 F.3d 326 (4th Cir. 1998), that the railcar was in use
as contemplated by the Safety Appliance Act. As such, CSX's argu-
ment to the contrary is without merit.2
_________________________________________________________________

2 CSX stated in its brief that this point is included simply as a claim of
error in the event of an appeal to the Supreme Court. We take this as rec-
ognition that we would decline to reconsider our previous decision on the
same point.

                      4
The judgment entered by the district court is accordingly

AFFIRMED.

                    5